        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 1 of 26 PageID #: 935




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 2 of 26 PageID #: 936




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 3 of 26 PageID #: 937




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 4 of 26 PageID #: 938




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 5 of 26 PageID #: 939




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 6 of 26 PageID #: 940




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 7 of 26 PageID #: 941




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 8 of 26 PageID #: 942




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 9 of 26 PageID #: 943




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 10 of 26 PageID #: 944




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 11 of 26 PageID #: 945




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 12 of 26 PageID #: 946




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 13 of 26 PageID #: 947




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 14 of 26 PageID #: 948




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 15 of 26 PageID #: 949




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 16 of 26 PageID #: 950




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 17 of 26 PageID #: 951




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 18 of 26 PageID #: 952




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 19 of 26 PageID #: 953




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 20 of 26 PageID #: 954




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 21 of 26 PageID #: 955




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 22 of 26 PageID #: 956




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 23 of 26 PageID #: 957




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 24 of 26 PageID #: 958




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 25 of 26 PageID #: 959




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
        Case 1:17-cv-00642 Document 102-2 Filed 07/26/19 Page 26 of 26 PageID #: 960




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 2)
